Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2, 6-12, 16, 17, and 19-25, 27, 29, and 30 were previously pending and subject to a non-final Office Action having a notification date of April 23, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 1, 2021 (the “Amendment”) amending claims 2, 11, 16, 27, 29 and 30.  The present Final Office Action addresses pending claims 2, 6-12, 16, 17, and 19-25, 27, 29, and 30 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC §112, first paragraph, and 35 USC §101 set forth in the non-final Office Action have been fully considered but are unpersuasive.  Also, the claims are now rejected under 35 USC 103 in view of the claim amendments.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
At page 8 of the Amendment, Applicant discusses how each of independent claims 2 and 16 has been amended to recite that all of the various steps (including, inter alia, accessing a database to obtain claim data, communicating the claim data to the user device, etc.) occur “based on a medical consumer having a higher number of medical claims than a prescribed norm” and makes reference to [0030] of the present specification in alleged support of such 
For reference, [0030] of the present specification is reproduced below:
Various embodiments of method 200 may serve to filter a portion of the medical claims data as having a high probability of being legitimate. These medical claims may not be transmitted to the medical consumer, thereby limiting the volume of communications to and from the medical consumer to only those medical claims that have a higher probability of being fraudulent. Various embodiments of method 200 may be desirable when the medical consumer has a higher number of medical claims than a prescribed norm. For example, the medical consumer may have a chronic illness that requires repeated visits to certain healthcare providers. After verifying many legitimate medical claims, the medical consumer may not see the value in continuing to provide verifications and fail to respond to further requests for verification. By filtering the medical claims data with analytics, the medical consumer may receive fewer requests for verification and may be more likely to be responsive to the requests. Various embodiments may also apply the analytics to filter a portion of the medical claims data as having a high probability of being fraudulent, as discussed below

Accordingly, [0030] of the present specification discloses that when a consumer has a higher number of claims than a prescribed norm, the system applies analytics to filter legitimate claims from the high number of claims so that the consumer ultimately receives fewer requests for verification such that the consumer is more likely to respond.
However, the present claim amendments recite that when the number of claims is higher than a prescribed norm, then claim data is communicated to the consumer to see whether or not the corresponding goods/services were actually rendered; this is different from what is disclosed in [0030].  The claims thus continue to be rejected under 35 USC §112, first paragraph.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 8-9 of the Amendment, Applicant takes the position that performing the operations of the claims “based on a medical consumer having a higher number of medical 
However, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  MPEP 2106.05(f).  
	Furthermore, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. MPEP 2106.05(a).  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Id.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.  Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  Id.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.  Id.
	In the present case, the present specification does not appear to include any technical explanation regarding the alleged saving of processor and/or storage resources asserted by Applicant.
the judicial exception alone cannot provide the improvement (MPEP 2106.05(a)), Applicant takes the position that the saving of computer resources comes solely from the conditional performance of the database, user device, and computer network as opposed to from the judicial exception alone.  The Examiner disagrees because such conditional performance of the computing devices actually does come solely from “based on a medical consumer having a higher number of medical claims than a prescribed norm” which is part of the abstract idea as discussed below.
The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6-12, 16, 17, and 19-25, 27, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For reference, [0030] is reproduced below:
Various embodiments of method 200 may serve to filter a portion of the medical claims data as having a high probability of being legitimate. These medical claims may not be transmitted to the medical consumer, thereby limiting the volume of communications to and from the medical consumer to only those medical claims that have a higher probability of being fraudulent. Various embodiments of method 200 may be desirable when the medical consumer has a higher number of medical claims than a prescribed norm. For example, the medical consumer may have a chronic illness that requires repeated visits to certain healthcare providers. After verifying many legitimate medical claims, the medical consumer may not see the value in continuing to provide verifications and fail to respond to further requests for verification. By filtering the medical claims data with analytics, the medical consumer may receive fewer requests for verification and may be more likely to be responsive to the requests. Various embodiments may also apply the analytics to filter a portion of the medical claims data as having a high probability of being fraudulent, as discussed below

Accordingly, [0030] of the present specification discloses that when a consumer has a higher number of claims than a prescribed norm, the system applies analytics to filter legitimate claims from the high number of claims so that the consumer ultimately receives fewer requests for verification such that the consumer is more likely to respond.
However, the present claim amendments recite that when the number of claims is higher than a prescribed norm, then claim data is communicated to the consumer to see whether or not the corresponding goods/services were actually rendered; this is different from what is disclosed in [0030].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 6-12, 16, 17, and 19-25, 27, 29, and 30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
As claims 2, 6-12, 27, and 29 are directed to a method (i.e., a process) and claims 16, 17,  19-25, and 30 are directed to a non-transitory computer-readable medium (i.e., a manufacture), they are all within at least one of the four statutory categories.  35 USC 101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

A non-transitory computer-readable storage medium having instructions that, when executed by a computer, cause the computer to perform operations comprising:
based on a medical consumer having a higher number of medical claims than a prescribed norm:
accessing a database to obtain claim data of a pending medical insurance claim on a medical insurance account, the claim data identifying the medical consumer and indicating a medical good or service as having been provided to the medical consumer;
communicating the claim data, via a computer network, to a user device associated with the medical insurance account;
causing display, at the user device, of at least a description of the medical good and/or service; 
receiving, via the computer network, a user input indicating whether the medical good and/or service was actually rendered to the medical consumer; 
setting, based on the user input, a status in the database for the pending medical insurance claim that is based on the received user input; and
in response to the status set for the pending medical insurance claim, causing an action to be taken for the received pending medical insurance claim.

The Examiner submits that the foregoing underlined limitations constitute “certain
methods of organizing human activity” because receiving, based on a medical consumer having a higher number of medical claims than a prescribed norm, user input regarding whether medical 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 6, 7, 11, 24, 25, 29, and 30 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 6, 7, 24, and 25, these claims call for causing the medical insurance claim to be denied or investigated based on a respective status being set (which in turn is based on the user input) which again relates to commercial interactions and managing relations between people (“certain methods of organizing human activity”).
Claim 11 calls for receiving user input regarding whether medical goods/services were actually provided to the medical consumer which relates to fundamental economic practices/principles, commercial interactions, and managing relations between people (“certain methods of organizing human activity”).
In relation to claims 29 and 30, these call for notifying a medical insurance provider of possible fraud based on a frequency at which a doctor provides a diagnosis and an average frequency at which other doctors provide the diagnosis which relates to fundamental economic practices/principles, commercial interactions, and managing relations between people (“certain methods of organizing human activity”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A non-transitory computer-readable storage medium having instructions that, when executed by a computer, cause the computer to perform operations (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)) comprising:
based on a medical consumer having a higher number of medical claims than a prescribed norm:
accessing a database to obtain claim data of a pending medical insurance claim on a medical insurance account, the claim data identifying a medical consumer and indicating a medical good or service as having been provided to the medical consumer (extra-solution activity and using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(g) and MPEP § 2106.05(f); conventional activity (receiving data over a network) as noted below, see MPEP § 2106.05(d)(II));
communicating the claim data, via a computer network (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)), to a user device associated with the medical insurance account (extra-solution activity as discussed in more detail below, see MPEP § 2106.05(g); conventional activity (transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II));
causing display, at the user device, of at least a description of the medical good and/or service (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)); 
receiving, via the computer network (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)), a user input indicating whether the medical good and/or service was actually rendered to the medical consumer; 
setting, based on the user input, a status in the database (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)) for the pending medical insurance claim that is based on the received user input; and
in response to the status set for the pending medical insurance claim, causing an action to be taken for the received pending medical insurance claim.


Regarding the additional limitation of accessing a database to obtain claim data identifying a patient and a medical good or service and communicating the claim data to a user device, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated; transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation directed to causing display, at the user device, of at least a description of the medical good and/or service, the Examiner submits that this limitation amounts to using computers or machinery as mere tools to perform the abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of the computer-readable storage medium, instructions, database, server system, computer network, and user devices the Examiner submits that these limitations amount to merely using a computer to perform the above-noted at least one abstract idea with conventional technology (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
For these reasons, representative independent claim 16 and analogous independent claim 2 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 16 and analogous independent claims 2 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 22: This claim specifies that the network is the Internet and the display is caused via a website and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 23: This claim specifies various types of claim data and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 8-10 and 19-21: These claims specify various types of displayed medical good/service descriptions and thus do no more than generally link use of the abstract idea to a 
Claims 12 and 17: These claims specify that the user (device) is a mobile device and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 27: This claim specifies a scenario under which the claim data is communicated to the user device (probability that claim is fraudulent) and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 29 and 30: These claims call for accessing data indicating a frequency at which a doctor provides a diagnosis and an average frequency at which other doctors provide the diagnosis which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitation directed to causing display, at the user device, of at least a description of the medical good and/or service, the Examiner submits that this limitation amounts to using computers or machinery as mere tools to perform the abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of the computer-readable storage medium, instructions, database, server system, computer network, and user devices the Examiner submits that these limitations amount to merely using a computer to perform the above-noted at least one abstract idea with conventional technology (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to accessing a database to obtain claim data identifying a patient and a medical good or service and communicating the claim data to a user device, all of which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 2, 6-12, 16, 17, and 19-25, 27, 29, and 30 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 6-9, 11, 12, 16, 17, 19, 20 23-25, 27, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. No. 2005/0044357 to Fano (“Fano”) in view of U.S. Patent App. Pub. No. 2011/0270632 to Manning et al. (“Manning”) and U.S. Patent App. Pub. No. 2003/0229519 to Eidex et al. (“Eidex”):
Regarding claim 2, Fano discloses a computerized method ([0026] and [0041] discuss a method of investigating medical insurance claims), comprising:
...
accessing a database, at a server system, to obtain claim data of a pending medical insurance claim on a medical insurance account, the claim data identifying the medical consumer and indicating a medical good or service as having been provided to the medical consumer ([0026] and [0041] discuss how an insurance provider workstation 260 (server system) can communicate with an insured user client computer 240 regarding services the insured user (medical consumer) ostensibly received regarding a medical insurance claim, where such communications would require the insurance provider workstation 260 to access some database/storage/memory to obtain data regarding the medical insurance claim that includes services/goods rendered and an indication of the insured user so as to initiate the communication; furthermore, [0012] discloses how the allegedly provided goods/services are memorialized in a bill which amounts to a medical insurance account/record of such goods/services);
communicating the claim data, via a computer network, to a user device associated with the medical insurance account (as noted in [0026] and [0041], the insurance provider workstation 260 communicates with insured user client computer 240 (user device associated with medical insurance account) via network 220 (see Figure 2) ;
causing display, at the user device, of at least a description of the medical good and/or service ([0026], [0041]-[0042] discuss how emails/text regarding the goods/services in the claim are transmitted to the insured user client computer 240 which include some description of the goods/services so that the insured knows what goods/services are being asked about); 
receiving at the server system, via the computer network, a user input indicating whether the medical good and/or service was actually rendered to the medical consumer ([0026] and [0041] discuss a message exchange between the insured user client computer 240 (user device) and the insurance provider workstation 260 (server system) and [0027]-[0035] discuss receiving various types of responses (user input) from the insured regarding whether the goods/services were actually rendered); 
...
However, Fano appears to be silent regarding setting by the server system, based on the user input, a status in the database for the pending medical insurance claim that is based on the received user input; and in response to the status set for the pending medical insurance claim, causing an action to be taken for the received pending medical insurance claim.
Nevertheless, Manning teaches ([0047]) that it was known in the healthcare informatics art to populate a database over time with authentication/verification data regarding medical insurance claims which would result in some “status” being set in the database based on the user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set, by the server system of Fano, based on the user input, a status in the database for the pending medical insurance claim that is based on the received user input as taught by Manning to increase the defensibility against billing mistakes and fraud and to have caused an action to be taken for the received pending medical insurance claim in response to the status set for the pending medical insurance claim to avoid the detrimental effects upon the cost of health care by for example paying for validated medical claims and not paying for and/or investigating potentially illegitimate medical claims.
Furthermore, While Fano discloses how the above steps occur based on codes in received claims being associated with codes likely to indicate fraud/error/etc. (see [0011] and [0015]), the Fano/Manning combination appears to be silent regarding such steps occurring based on a medical consumer having a higher number of medical claims than a prescribed norm.
Nevertheless, Eidex teaches ([0040]-[0041]) that it was known in the healthcare informatics art to evaluate a prescription claim in relation to statistical models to determine whether the claim evidences behavior falling outside of a statistical average illustrating normal behavior for patients (where [0006] discusses how frequent prescription submissions from a particular patient can evidence fraud) and then to contact the consumer regarding the claim ([0048]) to enable payers to reduce payments for claims resulting from fraud and abuse ([0009]).


Regarding claim 6, the Fano/Manning/Eidex combination discloses the method of claim 2, further including in response to a second status being set for the received pending medical insurance claim, causing the received pending medical insurance claim to be denied ([0046] of Manning discusses how if the patient indicates that the list of services is inaccurate, an employee would be alerted and then the patient would be asked to confirm the accuracy of the corrected invoice/prebill; upon the user providing the user input indicating inaccuracy, a “second status” would be set in the database of [0047] of Manning based on the user input similar to the above-discussed “first status” being set; furthermore, the received pending medical insurance claim would be “denied,” at least until the patient confirms the accuracy of the corrected invoice/prebill; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set various statuses and taken various corresponding actions in the system of the Fano/Manning/Eidex combination as taught by Manning to increase the defensibility against billing mistakes and fraud and avoid the detrimental effects upon the cost of health care by for example paying for validated medical claims and not paying for and/or investigating potentially illegitimate medical claims).

in response to a third status being set for the received pending medical insurance claim, causing the received pending medical insurance claim to be investigated ([0046] of Manning discusses how if the patient indicates that the list of services is inaccurate, an employee would be alerted and then would review and correct the invoice/prebill (which amounts to “investigating” the pending claim); upon the user providing the user input indicating inaccuracy, a “third status” would be set in the database of [0047] of Manning based on the user input similar to the above-discussed “first status”; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set various statuses and taken various corresponding actions in the system of the Fano/Manning/Eidex combination as taught by Manning to increase the defensibility against billing mistakes and fraud and avoid the detrimental effects upon the cost of health care by for example paying for validated medical claims and not paying for and/or investigating potentially illegitimate medical claims).

	Regarding claim 8, the Fano/Manning/Eidex combination discloses the method of claim 2, further including wherein the description of the medical good and/or service displayed at the user device includes a medical good and/or service provider name ([0032] of Fano discuses asking questions to the user regarding a specific doctor which are displayed to the user per [0026] and [0041]-[0042]).

Regarding claim 9, the Fano/Manning/Eidex combination discloses the method of claim 2, further including wherein the description of the medical good and/or service displayed at the user device includes a medical good and/or service type ([0034]-[0035] of Fano discusses asking questions regarding the particular medical procedure in layman’s terms which would convey some type of the medical good/service).

Regarding claim 11, the Fano/Manning/Eidex combination discloses the method of claim 2, further including 
accessing the database to obtain fictitious information describing a good and/or service (when the insured user’s response indicates that the goods/services were fraudulent/miscoded per [0028] and [0030] of Fano, then the “database” of Fano would be accessed to obtain the fictitious/untrue information regarding the goods/services and the fictitious/untrue information regarding the goods/services would be sent to the insured user to elicit their response);
transmitting the fictitious information, via a computer network, to the user device associated with the person for display on the user device (as noted in [0026] and [0041] of Fano, the insurance provider workstation 260 communicates with insured user client computer 240 (user device associated with medical insurance account) via network 220 (see Figure 2) to ask questions of the insured regarding the ostensibly provided goods/services; thus, in the case where the goods/services are fraudulent/miscoded, then the claim data sent to the insured user computer for display would include fictitious/untrue information regarding the goods/services); and 
receiving from the user device, via the computer network, an indication of second user input received by the user device from a user, the second user input indicating a response to the fictitious information, the response indicating whether the described medical good and/or service was actually provided to the patient ([0026] and [0041] of Fano discuss the message exchange between the insured user client computer 240 (user device) and the insurance provider workstation 260 (server system) and [0027]-[0035] discuss receiving various types of responses (user input) from the insured regarding whether the goods/services were actually rendered; thus, in the case where the medical good/service was not rendered, the response received from the insured user computer (via network 220) to the fictitious information would be a “second user input” indicating that the good/services were not actually rendered).

Regarding claim 12, the Fano/Manning/Eidex combination discloses the method of claim 11, further including wherein the user is a mobile device (the insured user computers 240 are laptops as shown in Figure 2 of Fano which are mobile and thus are mobile devices).

Regarding claim 16, Fano discloses a non-transitory computer-readable medium having instructions that, when executed by a computer, cause the computer to perform operations (the workstation 260 in Figure 2 is a computer that would include a computer-readable storage medium with instructions executable by a processor).
The remaining limitations of claim 16 are disclosed by the Fano/Manning/Eidex combination as discussed above in relation to claim 2.

	Claims 17, 19, 20, and 25 are rejected in view of the Fano/Manning/Eidex combination as discussed above in relation to claims 12, 8, 9, and 6, respectively.

wherein the claim data comprises data selected from the group consisting of a fictitious good and/or service (as noted in [0026] and [0041] of Fano, the insurance provider workstation 260 communicates with insured user client computer 240 (user device associated with medical insurance account) via network 220 (see Figure 2) to ask questions of the insured regarding the ostensibly provided goods/services; thus, in the case where the goods/services are fraudulent/miscoded, then the claim data sent to the insured user computer for display would include fictitious/untrue information regarding the goods/services), a frequency of provision of the medical good and/or service ([0033] of Fano discusses how questions can be posed to the insured user regarding a number of times a doctor visited the insured user), a vendor providing the medical good and/or service ([0032]-[0033] of Fano ask questions regarding a particular doctor/vendor providing a service).

Regarding claim 24, the Fano/Manning/Eidex combination discloses the non-transitory computer-readable medium of claim 16, further including in response to a first status being set for the received pending medical insurance claim, causing the received pending medical insurance claim to be paid ([0046] of Manning notes how a list of verified goods/services is submitted to the appropriate entity for payment when the patient indicates the invoice/prebill is accurate and [0050] of Manning discusses how the payer pays the invoice for verified goods/service (where verification results in the first status being set for the pending insurance claim as discussed previously); similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set 

Regarding claim 27, the Fano/Manning/Eidex combination discloses the method of claim 2, further including determining to communicate the claim data to the user device based on a probability that the pending medical insurance claim is fraudulent (evaluating medical claims in relation to statistical models to determine whether the claim evidences behavior falling outside of a statistical average illustrating normal behavior for patients per [0040]-[0041] of Eidex as discussed above provides an indication of the likelihood that a claim is fraudulent; accordingly, as the claim data of Fano is communicated based on the medical consumer having a higher number of medical claims than a prescribed norm which provide an  indication of the likelihood that a claim is fraudulent per [0040]-[0041] of Eidex, then the claim data in Fano is communicated to the insured user computer based on the probability that the pending medical insurance claim is fraudulent; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the above-discussed steps of the Fano/Manning combination to have occurred based on the medical consumer having a higher number of medical claims than a prescribed norm as taught by Eidex to enable payers to reduce payments for claims resulting from fraud and abuse).

wherein: the claim data includes a diagnosis of the medical consumer by a doctor ([0031] of Fano discusses how questions can be posed to the insured regarding the diagnosis which would be by a doctor ([0032]-[0033] discusses doctors)... 
However, the Fano/Manning/Eidex combination, as specifically combined above, appears to be silent regarding the method further including accessing data indicating a frequency at which the doctor provides the diagnosis; accessing data indicating an average frequency at which other doctors provide the diagnosis; and based on the frequency and the average frequency, notifying a medical insurance provider of possible fraud by the doctor.
Nevertheless, Eidex teaches ([0040]-[0041]) that it was known in the healthcare informatics art to evaluate a prescription claim in relation to statistical models to determine whether the claim evidences behavior falling outside of a statistical average illustrating normal behavior for doctors (where [0006] discusses how a significant number of prescriptions from a particular practitioner as compared to other practitioners in an area can evidence fraud) and then to notify the payer regarding possible fraud regarding the claim so that the payer can use the information on an ongoing basis and to discuss the claim at a later time ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have accessed data indicating a frequency at which the doctor provides the diagnosis, accessed data indicating an average frequency at which other doctors provide the diagnosis, and notified a medical insurance provider of possible fraud by the doctor based on the frequency and the average frequency in the system of the Fano/Manning/Eidex combination as taught by Eidex so that the medical insurance 

Claim 30 is rejected in view of the Fano/Manning/Eidex combination as discussed above in relation to claim 29
	
Claims 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. No. 2005/0044357 to Fano (“Fano”) in view of U.S. Patent App. Pub. No. 2011/0270632 to Manning et al. (“Manning”) and U.S. Patent App. Pub. No. 2003/0229519 to Eidex et al. (“Eidex”), and further in view of U.S. Patent App. Pub. No. 2006/0247947 to Suringa (“Suringa”):
Regarding claim 10, the Fano/Manning/Eidex combination discloses the method of claim 2 but appears to be silent regarding wherein the description of the medical good and/or service displayed at the user device includes a medical good and/or service rendering date.
Nevertheless, Suringa teaches that it was known in the healthcare informatics art for a description of medical goods/services to include the medical good/service rendering date ([0006]) which would facilitate understating and processing of the medical claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the good/service rendering date in the description of the Fano/Manning/Eidex combination as taught by Suringa to facilitate understating and processing of the medical claim.

Claim 21 is rejected in view of the Fano/Manning/Eidex/Suringa combination as discussed above in relation to claim 10.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. No. 2005/0044357 to Fano (“Fano”) in view of U.S. Patent App. Pub. No. 2011/0270632 to Manning et al. (“Manning”) and U.S. Patent App. Pub. No. 2003/0229519 to Eidex et al. (“Eidex”), and further in view of Official Notice:
Regarding claim 22, the Fano/Manning/Eidex combination discloses the non-transitory computer-readable storage medium of claim 16, further including wherein ...causing display of the description is via a website ([0042] discusses how server 210 can host a website to facilitate the dialogue between the insurer and insured).
However, the Fano/Manning/Eidex combination appears to be silent specifically regarding the computer network is the Internet.
Nevertheless, the Examiner takes Official Notice that it is old and well known to communicate data over a computer network such as the Internet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have communicated the claim data of the Fano/Manning/Eidex combination to the insured user device via the Internet per the Official Notice as doing so amounts to combining prior art elements according to known methods to yield predictable results and applying a known technique to a known product or method ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686